Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 26, 1992, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
We are unconvinced by defendant’s claim that the failure of defense counsel to make a pretrial motion to suppress identification testimony constitutes ineffective assistance of counsel under the particular circumstances of this case. The People’s proof in this case was very strong and, in light of defendant’s lengthy criminal history, defense counsel negotiated an advantageous plea bargain. As for defendant’s assertion that his sentence of 4 to 8 years in prison is unduly harsh or excessive, we note that defendant did not receive the harshest sentence available for a second felony offender. Under the circumstances, we find no basis to disturb County Court’s disposition.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.